DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on06/23/2022, with respect to claims 1-15 have been fully considered. As to the rejection with prior arts, applicant’s arguments are persuasive. Due to the current amendment to the claims, the rejections under 35 U.S.C. 103 have been withdrawn. However, upon further consideration, the current amendments raise restriction issues with noncompliance claims 11-15 which were discussed with the applicant’s representative. To overcome the issues, examiner proposed to cancel the claims 11-15. Applicant’s representative gave the authorization to Examiner amendments on 07/26/2022, and thus, agreement as to allowable subject matter was reached. Therefore, the rejections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-10 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An Examiner Initiated Interview was conducted on 07/22/2022 and authorization for this examiner’s amendment was given by Attorney Gregory Schivley on 07/26/2022.

Please cancel claims 11-15.
Allowable Subject Matter
Claims 1-10 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a weld seam testing chain for testing a weld seam by means of ultrasound on two plastic tubes welded together at the ends, comprising, in combination with the other recited elements, an adjusting unit for the fine adjustment of the weld seam testing chain length, wherein the standard chain links have a hook on one side and a hook receptacle on the opposite side, thereby enabling the individual chain links to be hooked together; and said chain being configured to rotate to carry the ultrasonic sensor around the entire circumference of weld seam to test the weld seam without rotating the tubes or destroying the tubes.

Claims 2-10 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861